The Chief Justice
in his charge to the jury said that the injury complained of, was of the most atrocious and dishonourable nature, and called for exemplary damages. That such conduct went to destroy the peace and prospects, not only of the injured woman, but to render families and parents wretched by the ruin of their children. He told the jury that they were not to estimate the damages by any particular proof of suffering or actual loss; but to give damages for example’s sake, to prevent such offences in future; and also to allow liberal damages for the hr each of a sacred promise, and the great disadvantages which must follow to her through life: that in this case, they were to consider not only the past *78injury, but every consequence in future. He repeated in very strong terms his detestation of such conduct, and told the jui;y they were bound to no certain damages, but might give such a sum, as would mark their disapprobation, and be an example to others. That the defendant’s poverty, ought not to prevent exemplary damages; that poverty, was no justification nor extenuation of a crime like this; and it was their duty to measure the injury he had done, and not the purse of the defendant. That it would be better to treat him in this manner, than by giving small damages, to countenance an idea, that a man because poor, should be let loose on society. He concluded by observing, that it was a 3erious matter — involved in it, the protection of innocence; the prevention of disgrace to families, and the punishment of offences too common, and too often lightly treated.